NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 09a0558n.06

                                          No. 08-2193

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
MOHAMMED HUDA,                          )                                        Aug 12, 2009
                                        )                                   LEONARD GREEN, Clerk
      Plaintiff - Appellant,            )
                                        )
                and                     )               ON APPEAL FROM THE
                                        )               UNITED STATES DISTRICT
THE DETROIT MEDICAL                     )               COURT FOR THE EASTERN
CENTER,                                 )               DISTRICT OF MICHIGAN
                                        )
      Intervening Plaintiff,            )
                                        )                         OPINION
                 v.                     )
                                        )
INTEGON NATIONAL                        )
INSURANCE CO.,                          )
                                        )
      Defendant - Appellee.             )
_______________________________________ )

Before: McKEAGUE and WHITE, Circuit Judges; and MARBLEY,* District Judge.

       WHITE, Circuit Judge. In this insurance coverage dispute over which the district court

exercised diversity jurisdiction, plaintiff Mohammed Huda, Sr. (Huda) appeals the court’s grant of

summary judgment to defendant Integon National Insurance Company (Integon). We AFFIRM.

                                      I. BACKGROUND

       On June 22, 2007, Huda, through agent Kaplani Insurance Agency, Inc., signed an application

for no-fault automobile insurance with defendant Integon. The first two pages of the application

contain general information about the applicant, the underwriter, the vehicle, and the insurance

       *
        The Honorable Algenon L. Marbley, United States District Judge for the Southern District
of Ohio, sitting by designation.
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

coverage. Specifically, the second page has a section entitled “Driver and Household Member

Information,” which instructs the applicant to “List all persons of eligible driving age or permit age.”

(Record on Appeal (ROA) at 338.) The section contains Huda’s name only.

        On the third page of the application, a section entitled “Undisclosed Driver and Rejection of

Coverages” (the “Undisclosed Driver” section) states:

                   WARNING! READ THIS ENDORSEMENT CAREFULLY

        The undersigned agrees that ALL persons of eligible driving age or permit age who
        live with me, as well as reside in my household, are listed in this application.

        The undersigned further agrees that this endorsement will serve as a rejection of all
        Coverages, which are not required by Michigan law, while any vehicle covered under
        this policy is being driven, operated, maintained, manipulated, serviced, or used in
        any manner by an unlisted driver who resides in the named insured’s household.

        I understand that I have a continuing duty to notify the Company in writing of any
        changes of members of my household of eligible driving age or permit age.

        The undersigned agrees that this policy may be rescinded and declared void if this
        application contains any false information or if any information that would alter the
        Company’s exposure is omitted or misrepresented.

        Acknowledged by:
        Named Insured’s Signature                                      Date

(ROA at 339.) Huda never signed or dated the “Undisclosed Driver” section. He did, however, sign

the “Collision Insurance Authorization” section on the same page. (Id. at 339.) He also signed the

“Named Driver Exclusion Notice and Authorization” and the “Applicant’s Certification” on the

following pages. (Id. at 340-41.) Notably, the “Applicant’s Certification” begins:

        I certify all answers to all questions in this application are true and correct and I
        understand, recognize and agree said answers are given and made for the purpose of
        inducing the Company to issue me a policy for which I have applied. I further certify

                                                   2
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

        that ALL persons of eligible driving age or permit age who live with me, as well as
        reside in my household, are shown above. I certify my principal residence and place
        of vehicle garaging is correctly shown above and is in the state for which I am
        applying for insurance at least ten (10) months each year. I understand the Company
        may declare this policy null and void if said answers on this application are false,
        misleading, or materially affect the risk the Company assumes by issuing the policy.
        In addition, I understand I have a continuing duty to notify the Company of any
        changes of: address, location of vehicles, members of my household of eligible
        driving age or permit age, operators of any vehicles listed on the policy, or use of any
        vehicle listed on the policy. I understand the Company may declare this policy null
        and void if I do not comply with my continuing duty of advising the Company of any
        change as noted above.

(Id. at 341.)

        Huda states in an affidavit: “I was only provided with the signature pages of this Application

and specifically, I was never provided with page two of the aforementioned Michigan Personal Auto

Insurance Application which asked to list all persons of eligible driving age or permit age.” (Id. at

348.) He also alleges that he was “never asked if there were other eligible drivers” in his household.

He does not, however, claim that he ever informed anyone at Kaplani that he had a son or a wife.

        At the same time that he applied for the Integon policy, Huda provided documentation of

prior coverage in the form of a Farm Bureau Insurance certificate of no-fault auto insurance and a

Farm Bureau homeowners insurance policy. The certificate of no-fault insurance listed only Huda

as a named insured. In contrast, the homeowners policy listed Huda and his wife Kishwar Huda as

insured persons living at the same mailing address.1 (ROA at 343.)




        1
         Integon claims that it only used the homeowners policy to determine whether Huda qualified
for a discount on his auto policy. (Appellee’s Br. at 20.)

                                                   3
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

        Huda’s application led Integon to issue a no-fault auto policy that listed Huda as the “Named

Insured.” (ROA at 181.) The “Misrepresentation and Fraud” section of the policy states,

        A.       The statements made by you in the application are deemed to be
                 representations. If any representation contained in the application is false,
                 misleading or materially affects the acceptance or rating of this risk by us, by:
                 direct misrepresentation; omission; concealment of facts or incorrect
                 statements; the coverage provided under this policy will be null and void.

(Id. at 196.)2

        One month later, on July 22, 2007, an uninsured vehicle hit the vehicle that was the subject

of Integon’s policy while Huda’s seventeen-year-old son, Mohammed Huda, Jr., (Huda, Jr.) was

driving and Huda was a passenger. The accident caused Huda to suffer serious injuries, including

the loss of his right eye, multiple rib fractures, and injuries to the musculo-skeletal system that

required hospitalization, medical care, and treatment.

        When Huda made a claim for no-fault personal insurance protection (PIP) benefits under the

policy, Integon denied the claim and declared the policy void ab initio because Huda had not listed

Huda, Jr. as a household resident on the policy application. Huda then filed this action for no-fault

PIP benefits under Michigan’s No-Fault Act, M.C.L. 500.3101 et seq., in Wayne County Circuit

Court. On October 12, 2007, Integon removed the action to federal district court claiming diversity

jurisdiction.3 The district court later permitted the Detroit Medical Center (DMC) to intervene.


        2
         In the district court, Huda challenged the applicability of the “Misrepresentation and Fraud”
section of the policy. (ROA at 488.) Integon, however, does not appear to rely on this section in its
arguments on appeal.
        3
        Huda is a resident of Michigan. Integon is a North Carolina corporation with its principal
place of business in Winston Salem, North Carolina.

                                                    4
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

        On cross-motions for summary judgment, the district court granted Integon summary

judgment and dismissed with prejudice Huda’s complaint and DMC’s intervening complaint based

on Integon’s arguments.

        Huda timely appealed. This court granted DMC’s motion to adopt Huda’s appellate brief.

                                           II. ANALYSIS

        This court has jurisdiction under 28 U.S.C. § 1291 and Federal Rule of Appellate Procedure

4(a)(1)(A). A federal court exercising diversity jurisdiction applies the law of the forum state. Uhl

v. Komatsu Forklift Co., Ltd., 512 F.3d 294, 302 (6th Cir. 2008). We review the district court’s grant

of summary judgment de novo. Holloway v. Brush, 220 F.3d 767, 772 (6th Cir. 2000). Rule 56 of

the Federal Rules of Civil Procedure states that summary judgment is appropriate “if the pleadings,

the discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” The moving

party must inform the district court “of the basis for its motion, and identifying those portions of ‘the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any’ which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The nonmoving

party must then “set forth specific facts showing there is a genuine issue for trial.” United States v.

Ninety Three Firearms, 330 F.3d 414, 427 (6th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250 (1986)). “In considering a motion for summary judgment, the district court must

construe all reasonable inferences in favor of the nonmoving party.” Vill. of Oakwood v. State Bank

and Trust Co., 539 F.3d 373, 377 (6th Cir. 2008).

                                                   5
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

A. Material Misrepresentations

        On appeal, Huda asserts that he made no material misrepresentations because he did not sign

the “Undisclosed Driver” section of the application. Huda further claims that even if he did make

a material misrepresentation, Integon is estopped from rescinding the policy because: 1) Integon

made a unilateral mistake by accepting the application for insurance (and the ensuing premiums)

without following-up on Huda’s failure to sign the “Undisclosed Driver” section, and 2) Integon had

knowledge of the misrepresentation due to its possession of Huda’s homeowners insurance policy,

which indicated that he lived with his wife.

        Applying well-settled Michigan law “that where an insured makes a material

misrepresentation in the application for insurance, including no-fault insurance, the insurer is entitled

to rescind the policy and declare it void ab initio,” Michigan courts have grappled with what

constitutes a misrepresentation. Lake States Ins. Co. v. Wilson, 586 N.W.2d 113, 115 (Mich. Ct.

App. 1998); see also Old Line Ins. Co. of Am. v. Garcia, 411 F.3d 605, 611 (6th Cir. 2005). For

example, in Lake States Insurance, 586 N.W.2d at 114, an insurance representative typed the

plaintiff’s application and the plaintiff signed the application without reading it. The Michigan Court

of Appeals held that the insured’s failure to list each driver residing in her household constituted a

misrepresentation. Id. at 115-16. Similarly, in Montgomery v. Fidelity & Guaranty Life Insurance

Co., 713 N.W.2d 801 (Mich. Ct. App. 2005), the Michigan Court of Appeals allowed the defendant

insurance company to void a life insurance policy due to a misrepresentation of the insured

decedent’s tobacco use. The wife of the decedent argued that the insurance agent was “the one who




                                                   6
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

actually completed the application and that neither she nor the decedent read the application before

signing.” Id. at 804. The court, however, held that

        [w]hether it was plaintiff, the decedent, or the agent who misrepresented the
        decedent’s tobacco use on the application is not material because plaintiff and the
        decedent signed the authorization, stating that they had read the questions and
        answers in the application and that the information provided was complete, true, and
        correctly recorded. It is well-established that failure to read an agreement is not a
        valid defense to enforcement of a contract. A contracting party has a duty to examine
        a contract and know what the party has signed, and the other contracting party cannot
        be made to suffer for neglect of that duty.

Id. (internal citations omitted); see also Rory v. Cont’l Ins. Co., 703 N.W.2d 23, 42 n.82 (Mich.

2005); Lash v. Allstate Ins. Co., 532 N.W.2d 869, 872 (Mich, Ct. App. 1995) (holding that an

insurance contract can be rescinded due to an intentional or innocent misrepresentation).

        In Jones v. Allstate Life Insurance Co., No. 93-1102, 1994 WL 28575, at *1 (6th Cir. Jan 31,

1994) (unpublished disposition), this court reached a similar conclusion. Jones involved an

insurance agent who “read questions from the insurance application out loud [to the applicants] and

filled in the answers herself.” Id. at *2. The agent then “handed the completed form to Mr. and Mrs.

Jones and asked them to sign it.” Id. Mrs. Jones said that “they did so without reading it and that

they were not given a copy when they left the office.”4 Id. During the meeting, the agent failed to

ask Mr. Jones his height and weight, yet the completed application contained incorrect data in




        4
        A copy of the application was incorporated into the policy documents eventually received
by the Joneses.

                                                 7
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

answer to each question. The insured decedent’s wife suggested that the agent “must have made the

data up in order to bring Mr. Jones within Allstate’s risk limits.”5 Id.

        Despite plaintiff’s claim that “neither she nor her husband made any oral misstatement” to

the agent regarding Mr. Jones’ weight, this court held that “both Mr. and Mrs. Jones signed the

application and declared, in doing so, that the representations contained in the application were

truthful to the best of their knowledge.” Id. at *4. As a result, the information contained in the

application was imputed to the applicants. Id.; see also Clark v. John Hancock Mut. Life Ins. Co.,

447 N.W.2d 783, 784 (Mich. Ct. App. 1989) (holding that life insurance applicant who

misunderstood oral questions and then signed the insurance questionnaire without reading it “made

a false representation on the application”).

        Huda attempts to distinguish his case on the basis that Integon never provided him with the

second page of the application, which requested that he “[l]ist all persons of eligible driving age or

permit age.” (ROA at 338.) However, it is undisputed that Huda saw page three, which contains

the “Undisclosed Driver” section, including the statement that all drivers are listed, although he

declined to sign this section. More important, Huda signed the fifth and final page containing the

“Applicant’s Certification.” (Id. at 341.) In that section, Huda certified that “all answers to all


        5
         Other allegations supported this hypothesis. According to Mrs. Jones, when the agent asked
if Mr. Jones had smoked in the past twelve months he answered, truthfully “that he had smoked in
the past twelve months, but had not smoked since July.” Jones v. Allstate Life Ins. Co., 1994 WL
28575, at *1 (6th Cir. Jan 31, 1994) (unpublished disposition). The agent said she “would write ‘no’
in response to this question.” Id. Further, in the months before her interaction with the Joneses, the
agent in question received an “advance notice of termination” due to insufficient sales and later “felt
pressured to increase her sales and . . . ultimately quit her job with Allstate due, in part, to this
pressure.” Id. at *2.

                                                  8
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

questions in this application are true and correct” and “that ALL persons of eligible driving age or

permit age who live with me, as well as reside in my household, are shown above.” (Id.) Despite

signing this section, Huda does not claim to have mentioned, or attempted to obtain insurance for,

Huda, Jr. Therefore, we do not see the significance of Huda’s failure to receive page two. The

district court correctly concluded that as a matter law Huda made a material misrepresentation when

providing and confirming information in his application for auto insurance with Integon.6

        Huda, however, argues that Integon should not be permitted to void the policy even if the

application contained a material misrepresentation. First, he claims that the “lack of signature [in

the ‘Undisclosed Driver’ section] should have prompted Integon to reject the Application, or, at a

minimum, require an explanation.” (Appellant’s Br. at 12.) According to Huda, Integon’s failure

to do so amounted to a unilateral mistake, which was not sufficient to modify the policy to

reincorporate the “Undisclosed Driver” section.        Further, because Integon did not seek an

explanation, Huda claims the company waived its right to enforce the “Undisclosed Driver” section.

        Huda’s failure to sign the “Undisclosed Driver” section does not, however, invalidate the

remainder of the contract or require a modification of the contract in order for Integon to invoke its

power to void the contract under the “Certification” section signed by Huda. That section separately


        6
        Though it is not disputed here, Huda’s misrepresentation was material because, had Integon
known Huda had a seventeen-year-old son in the house, the premium it charged for Huda’s auto
policy would have increased by more than 100 percent. (See ROA at 264.) See also Old Line Ins.
Co. of Am. v. Garcia, 411 F.3d 605, 611 (6th Cir. 2005) (“A misrepresentation is material if the
insurer would have charged a higher premium or not accepted the risk had it known the true facts.”);
Montgomery v. Fidelity & Guar. Life Ins. Co., 713 N.W.2d 801, 804 (Mich. Ct. App. 2005)
(explaining that “a misrepresentation on an insurance application is material if, given the correct
information, the insurer would have rejected the risk or charged an increased premium”).

                                                  9
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

provides that all persons of driving or permit age are listed in the application, that the insured will

continue to advise Integon of household members of driving age, and that Integon may declare the

policy null and void if the insured does not comply with these requirements. Additionally, because

“conduct that does not express any intent to relinquish a known right is not a waiver, and a waiver

cannot be inferred by mere silence,” Integon’s action (or inaction) in failing to require that Huda sign

the “Undisclosed Driver” section cannot be a waiver of the rights retained by the “Certification”

section. See Moore v. First Sec. Cas. Co., 568 N.W.2d 841, 844 (Mich. Ct. App. 1997).

        Huda also argues that the doctrine of estoppel applies because: 1) Integon induced Huda to

believe Integon would provide coverage; 2) Huda justifiably relied on this belief; and 3) Huda was

prejudiced as a result of that reliance. See, e.g., Conagra, Inc. v. Farmers State Bank, 602 N.W.2d
390, 405 (Mich. Ct. App. 1998) (outlining the elements of an equitable estoppel claim). Huda

alleges that “had Integon refused coverage because the applicable section was not signed, Huda

would have disclosed the other drivers in the family or procured other insurance.” (Appellant’s Br.

at 16-17.)

        Huda’s equitable estoppel argument, like his waiver argument, fails to account for his

endorsement of the “Applicant’s Certification,” through which he certified that all persons of eligible

driving or permit age in the household were shown in the application. Having signed this

“Certification” Huda cannot have justifiably relied on Integon’s issuance of the policy as an

acceptance of the risk Huda failed to disclose. Huda could only rely on Integon’s provision of the

coverage for which he applied. That coverage clearly reserved the right to void the policy under

these circumstances.

                                                  10
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

        Finally, Huda claims that Integon should be estopped from avoiding the policy because it

“knew, or in the exercise of reasonable diligence, should have known that there were other eligible

drivers in Huda’s household.” (Appellant’s Br. at 11.) According to Huda, the homeowners policy

he provided to Integon – which listed his wife, Kishwar Huda, as a named insured – effectively put

the company on notice of other drivers.

        Huda’s argument is based on a series of Michigan cases in which the court of appeals held

that once an insurer identifies a material misrepresentation “the critical issue necessarily becomes

whether the fraud could have been ascertained easily by the insurer at the time the contract of

insurance was entered into.” Farmers Ins. Exch. v. Anderson, 520 N.W.2d 686, 689 (Mich. Ct. App.

1994). The court created this exception because it thought “it unwise to permit an insurer to deny

coverage on the basis of fraud after it has collected premiums, when it easily could have ascertained

the fraud . . . .” Id.; see also Lake States Ins. Co., 586 N.W.2d at 116 (noting that since it was clear

the defendant made misrepresentations in her application, the issue was whether the

misrepresentations could have been “ascertained easily” by Lake States).7


        7
       The doctrine’s origins are contained in Keys v. Pace, 99 N.W.2d 547, 552-53 (Mich. Ct.
App. 1959), which explained,

        The short answer to the arguments of waiver and estoppel is that a litigant cannot be
        held estopped to assert a defense, or to have waived his right thereto, because of facts
        he does not know, unless, as a matter of judicial policy, we are ready to say he
        ‘should’ know them. This we can always do, of course, but there is nothing before
        us as a matter of fact or of sound policy, to warrant imposition of such knowledge.
        This is not to say, of course, that one may wilfully close his eyes to that which others
        clearly see. But nothing of the sort is here before us. In fact, when actual knowledge
        was gained, the insurer was not slow to act, cancelling the policy ab initio and
        withdrawing its legal representation of the insured. Such action was well justified.

                                                   11
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

        Assuming a person’s coverage under a homeowners policy means that the person is of

driving age, Huda’s provision of an insurance policy with his wife’s name does not mean that Integon

knew or should have known that Huda had a son of driving age. Huda essentially argues that his

failure to inform Integon about one driver in his household is excused by his failure to inform

Integon about another driver and his provision of documentation indicating the existence of that

driver. While Huda points to a clue that could have led Integon to investigate Mrs. Huda’s presence

in the Huda household, he provides no indication of how the company would have had any

knowledge of the existence of Huda, Jr.

        In Farmers Insurance Exchange v. Anderson, 520 N.W.2d 686 (Mich. Ct. App. 1994), the

insurance applicant failed to mention her son would be driving the car. The Michigan Court of

Appeals held that because the son’s name was “nowhere to be found on the application for insurance

. . . the trial court properly concluded that it would have been virtually impossible for Farmers to

know that it should obtain [the son’s] driving record, because it had no reason to believe that he

would be operating the subject vehicle.” Id. at 689; see also Manier v. MIC Gen. Ins. Corp., 760
N.W.2d 293, 296 (Mich. Ct. App. 2008) (concluding that defendant insurance company could not

have “easily ascertained” the insured party’s misrepresentation that her son lived with her).

Similarly, in this case, Huda’s failure to mention Huda, Jr. anywhere on the application for insurance

is not overcome by his submission of documentation with Mrs. Huda’s name on it.

B. Ambiguity

        Huda also claims that a portion of the insurance application – which is part of the overall

insurance contract – is ambiguous, and that we must interpret the ambiguous provision in favor of

                                                 12
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

the insured and strictly against the insurer. Taylor v. Blue Cross/Blue Shield of Mich., 517 N.W.2d
864, 868 (Mich. Ct. App. 1994).

        The asserted ambiguity results from a comparison of the second and fourth paragraphs of the

“Undisclosed Driver” section.

        The undersigned further agrees that this endorsement will serve as a rejection of all
        Coverages, which are not required by Michigan law, while any vehicle covered
        under this policy is being driven, operated, maintained, manipulated, serviced, or
        used in any manner by an unlisted driver who resides in the named insured’s
        household.

                                               ***

        The undersigned agrees that this policy may be rescinded and declared void if this
        application contains any false information or if any information that would alter the
        Company’s exposure is omitted or misrepresented. [Emphasis added]

(ROA at 339.) Huda argues that read together these clauses are ambiguous and contradictory

because the second paragraph (the rejection clause) purports to preserve no-fault coverage under

these circumstances because no-fault coverage is a coverage “required by Michigan law.”8 Having

preserved the coverage under the rejection clause, the contract should not be read to void the

coverage under the fourth paragraph (the rescission clause). In reply, Integon claims that the

reference to coverage “required by Michigan law” refers to coverages that are mandatory even when




        8
         M.C.L. 500.3101 provides that “[t]he owner or registrant of a motor vehicle required to be
registered in this state shall maintain security for payment of benefits under personal protection
insurance, property protection insurance, and residual liability insurance.”

                                                 13
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

the insured party misrepresented facts in his or her application – namely, liability insurance as

described in M.C.L. 257.520(f).9

        We first observe that the clauses upon which Huda relies to create an ambiguity appear in the

very section Huda declined to sign. In any event, applying Michigan law, we conclude that while

the provisions may appear to conflict, Huda has not established that the contract should be

interpreted to require coverage. Michigan courts construe insurance contracts applying the same

principles that apply to contracts in general, seeking to honor the intent of the parties, as expressed

in the language of the contract. Royal Prop. Group, LLC v Prime Ins. Syndicate, Inc., 706 N.W.2d
426 (Mich. Ct. App. 2005). “[A]n insurance contract should be read as a whole and meaning should

be given to all terms.” Id. at 432 (citing Wilke v Auto-Owners Ins. Co., 664 N.W.2d 776 (Mich.

2003)). So read, the rejection and rescission clauses serve two distinct functions. The rejection

clause denies coverages not required by Michigan law when an unlisted household resident uses the


        9
            M.C.L. 257.520 provides, inter alia:

        (f) Every motor vehicle liability policy shall be subject to the following provisions
        which need not be contained therein:

        (1) The liability of the insurance carrier with respect to the insurance required by this
        chapter shall become absolute whenever injury or damage covered by said motor
        vehicle liability policy occurs; said policy may not be cancelled or annulled as to such
        liability by any agreement between the insurance carrier and the insured after the
        occurrence of the injury or damage; no statement made by the insured or on his
        behalf and no violation of said policy shall defeat or void said policy, and except as
        hereinafter provided, no fraud, misrepresentation, assumption of liability or other act
        of the insured in obtaining or retaining such policy, or in adjusting a claim under such
        policy, and no failure of the insured to give any notice, forward any paper or
        otherwise cooperate with the insurance carrier, shall constitute a defense as against
        such judgment creditor.

                                                   14
Huda v. Integon Nat’l Ins. Co.
Case. 08-2193

insured vehicle. The rescission clause voids the entire policy if the insured omits or misrepresents

information in the policy application that affects the company’s exposure. While a single event may

implicate both clauses (e.g. an accident that occurs while the car is driven by an unlisted resident

driver whose omission from the application also altered Integon’s exposure), the two paragraphs

address different concerns.10

        Here, because the presence in the household of a driver of Huda, Jr.’s age altered Integon’s

exposure, the rescission clause gave Integon the right to void the policy ab initio. However, had an

undisclosed driver whose presence in the household did not alter Integon’s exposure been driving

when the accident occurred, the rescission clause would not be applicable. Read as a whole, the

application and policy clearly required Huda to inform Integon of all persons of eligible driving age

living in his household or risk Integon rescinding and voiding the policy ab initio.

                                       III. CONCLUSION

        For the aforementioned reasons, we AFFIRM the district court’s grant of summary judgment

to defendant Integon.




        10
        Because our decision does not depend on Integon’s narrow reading of the “not required by
Michigan law” language, we need not address whether that interpretation is correct.

                                                 15